

Cooperation Agreement


Agreement No.: 001 2011
Party A:Dalian Befut Wire & Cable Manufucturing Co., Ltd.
Address:Dalian Changxing Island Harbor Industrial Zone
Party B: Dalian Longyu Engineering Construction Co., Ltd.
Address: Dalian Changxing Island Harbor Industrial Zone
Party C: Dalian Marine Equipment Industrial Zone Co., Ltd.
Address: Dalian Changxing Island Harbor Industrial Zone
Date: 03/18/2011
Signed at:Dalian
 
Party A is the legal user of the land in [Big Country (2009) No.06067] land use
right certificate, with plans to launch Phase II Project of Wire & Cable
Facility(“Project”) and expand existing production scale. Party A authorizes
Party B to assist to organize, coordinate and in charge of the  examination and
approval in connection with the completion of the Project, handling the
applications of relevant ownership certificates, as well as providing relevant
favorable terms to Party A in marketing, sales and other aspects.
 
With the principle of friendly discussion, Party A and Party B hereby reach the
following agreement, which they will both abide by.
 
Item 1. Project Introduction


1.
Project Name: Befut Phase II Project

2.
Cooperation Form: Party A authorizes Party B to build plant, all-purpose
building, office building, gym, storage yard, road, landscaping, lighting,
comprehensive distribution network, water facilities and other relevant
affiliated buildings.

3.
Project Location: Changxing Island Harbor Industrial Zone Marine Equipment
Industrial Zone Phase I, Dalian, Liaoning Province.

4.
Project details: mainly engaged in the manufacturing and selling of marine,
industrial and residential wires and cables (must be within the business scope
approved by the industrial and commercial bureau)

5.
Project Scale: This project covers an area of 89,684.4 sq. meters.  The
buildings covers an area of 75,352.11 sq. meters (actual area should be approved
by Dalian Changxing Island Harbor Industry Zone Planning
Department).  Construction cost is estimated to be within  RMB 175 million (all
expenses are determined by budget and final cost, and Party B needs written
confirmation from Party A regarding its expenses for this Project, otherwise
Party A has the right to refuse to pay to Party B at final settlement)

6.
Constructions: according to the agreed blueprint, including the industrial zone,
plant, office building, etc. Party A checks and maintains the plan of the
project as well as the expenses. Heating method is by heater.(Decoration of
office buildings and constrution of electric facilities are not included in this
agreement. Both parties could make further discussion if necessary.)

 
 

--------------------------------------------------------------------------------

 
  
7.
Party B has the responsibility to handle design and reporting procedures of
electric power. Party A is in charge of construction.  Landscaping will commence
in March, 2013.

8.
Construction Term: This project construction is estimated to commence in April
2011and complete by December 31st,  2012.

 
Item 2 Payment of Construction
 
1.
Within one month from the date this agreement is signed, Party A will pay 2% of
the total payment, i.e. RMB 3.5 million, and the construction starts.

2.
Within 90 days, Party A will pay 20% of the total payment, i.e. RMB 35 million.

3.
Thereafter, Party A will pay up to 70% of the total payment according to the
progress of the construction.

4.
20% of the total payment shall be paid after the main buildings are completed
and the construction meet the standards, as well as property certificates of all
buildings and all the documents for manufacturing that Party A need have been
obtained.

5.
10% of the total payment is Quality Assurance Deposit, and it shall be paid
within one year.

6.
Both agree that Party B has the responsibility for construction, as well as
handle relevant documents.  The constructor with relevant certificates shall be
determined by both Party A and Party B through bidding.

7.
All the expenses relating to budget, final cost and modification for all the
engineering projects, including but not limited to, design, reconnaissance,
construction, supervision, must be signed and confirmed by Party A, otherwise
Party A will not approve. All the expenses that Party B pays to third parties
during the construction period need to be approved by Party A in
writing.   Otherwise Party A has the right to refuse to pay to Party B.(Party A
should sign to confirm within 5 days after receiving the above contents which
needs confirmation. If Party A does not confirm or raise comments, Party A is
deemed to have agreed.)



Item 3 Agreement on property right registration
 
Party A authorizes Party B to apply for all the property right certificates
related to all the buildings, which should register under the name of Party A.
Party A is responsible for the expenses. Party B should complete all ownership
certificates to the buildings and houses within 90 days from the completion of
the buildings and registration in local housing department.


Item 4 Building Delivery


 
A.
Building Delivery Time

 
1.
Buildings should be handed over by December 31st, 2012.(except landscaping)

 
2.
Under the following special cases, Party B could apply for an extension:

 
o
The occurrence of any force majeure which are beyond our control;

 
o
Extensions caused by compliance with laws, government regulations and local
ordinance;

 
o
Delays caused by install public ancillary facilities;

 
o
Other extensions not caused by Party A.

 
 

--------------------------------------------------------------------------------

 
 
 
B.
Building Delivery

 
1.
Party B should notify Party A in written form according to the agreed delivery
time. If Party B can not deliver buildings on time due to its own problem, Party
B is responsible for the direct economic damage of Party A.

 
2.
Within 15 days since Party A receives the building acceptance notice, Party A
should check the buildings in time. If Party A refuses to check the buildings
without proper reasons, all buildings will be deemed to have passed the
examination. And Party A is responsible for the direct economic damage of Party
B. However, if the project fails to pass the examination standard, Party A has
the right to refuse to accept the delivery.



 Item 5 Planning, Designing and Modifying


 
1.
The blueprint and the drawings of the project must be approved by Party A in
written form before Party B could start construction.

 
2.
During the period of construction, neither parties may modify the functionality
of the plan and design.  To modify, both parties must reach an agreement and
approved by relevant government agencies if their approvals are required.

 
3.
Non-functional modifications of the plan and design shall be further discussed
by both parties.



 Item 6 Warranty


 
1.
From the date the buildings are delivered, the scope and duration of warranty
that Party B is responsible for is in accordance with relevant government
regulations.

 
2.
When buildings have quality problems within the warranty scope and period, Party
A should immediately inform Party B, and take action to avoid any further loss.
Party B should also carry out its responsibilities specified in the warranty. If
Party B does not repair in time and causes the loss, Party B should assume all
the responsibility.

 
3.
From the date the buildings are delivered, if the buildings damage from force
majeure or other reason not relating to Party B, Party B does not assume the
responsibility, however, Party B can assist to repair and Party A pays the
relevant expenses.



 Item 7 Rights and Responsibilities


 
A.
Party A’s Rights and Responsibilities

 
1.
Party A has the right to appoint its representatives to participate in the
project management, coordination and liaison, as well as supervision for project
quality and progress. Party A has the right to change its representatives at any
time, but should keep Party B informed in advance.

 
2.
Party A should strictly follow the agreement to pay to Party B, and also accepts
the delivery of buildings.  If the Project is delayed due to Party A’s fault,
Party B does not assume the responsibility.

 
3.
It must get written approval from Party C, if Party A rebuilds or expands the
buildings after they are examined and accepted, or carries out other
constructions in the industrial zone that may have side effect to the design and
environment.

 
 

--------------------------------------------------------------------------------

 
 
 
4.
After accepting the buildings, maintenance, management and risks of the
buildings, except the quality of main buildings, are all assumed by Party A.



B. Party B’s rights and obligations
1.
Party B has the rights to request party A to make the plan according to the
CMC’s determined construction scheme.  The volume rate, construction coefficient
, greening rate shall conform to the planning department’s requirements.

2.
In reasonable condition, party B has the right to refuse to perform work
requested by Party A that are beyond the scope of this agreement.

3.
Party B is responsible for the materials, project approval, construction
planning license, construction license, designing that are needed in the
project, and also the construction organization and the completion acceptance.
Party A should support accordingly.



Item 8 Miscellaneous Provisions


1.
If Party A and Party B needs to assign this agreement to another party for
special reasons, they should have a friendly negotiation with each other and the
new party shall undertake the rights and obligations of from Party A or Party B
which assigns the agreement to it.

2.
If Party B fails to perform its obligations under this agreement, Party A has
the right to sue Party C, and Party C shall jointly undertake Party B’s
obligations under this agreement with Party B.



Item 9 Breach of Contract


Both Party A and Party B shall strictly perform their obligations under this
agreement.  If either party breaches the contract, the party in breach shall be
responsible for non-breaching party’s actual losses which include, but not
limited to the attorney fees, auction fees, evaluation fees and travel fees.


Item 10 Confidentiality


Both Party A and Party B agree to keep confidential and will not disclose the
technology and business secrets related to the operation, management or project
to a third party.


Item 11 Force Majeure


Where either party fails to perform this contract due to force majeure, such as
earthquake, typhoon, flood, fire and wars, it shall notify the other party in
writing within 15 days after the occurrence of the force majeure and discuss
with the other party regarding whether perform this contract partially, or delay
performance or terminate this contract.
 
Neither party is in breach if the construction is suspended or terminated due to
government policy changes.
 
 

--------------------------------------------------------------------------------

 

 
Item 12 Applicable Law


The formation, validity, explanation and dispute settlement of this agreement
should be  governed by the law of the People’s Republic of China.


Item 13 Dispute Resolution


All disputes arising out of this agreement should be settled by both parties.
Where the disputes cannot be resolved through friendly negotiation, it should be
referred to and finally decided by the People’s Court in the location of Party
A.


Item 14
Matters not mentioned herein shall be resolved through negotiations by both
parties.  Any revision or supplement of this agreement shall be in writing.


Item15. Condition for this agreement to take effect


This Agreement shall become effective from the date when the legal
representatives or authorized representatives of all the parties sign and stamp
the company chop on the Agreement. Each party shall keep three copies of this
agreement.


Party A:Dalian Befut Wire & Cable Manufucturing Co., Ltd.
 
    With Company seal
_______________________________________
 

 
Party B: Dalian Longyu Engineering Construction Co., Ltd.
 
       With Company seal
_______________________________________
 

 
Party C: Dalian Marine Equipment Industrial Zone Co., Ltd.
 
    With Company seal
_______________________________________
 
 
 

--------------------------------------------------------------------------------

 